DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Pre-Brief Conference request filed on 9 March 2021.
The application has been amended as follows: 
	Claim 41 has been cancelled. 

Allowable Subject Matter
Claims 21, 24-31, 34-36 and 42-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 21, the closest prior art of record is Mancini (US20040011454), which discloses a belt forming system comprising an upstream conveyor, a downstream conveyor that is the same plane as, parallel to, offset from and runs in the same direction as the upstream conveyor, a belt assembly system with an arm, and actuator of the arm and a holding component.
	However, Mancini does not disclose that a length of the upstream conveyor at an end of the upstream conveyor extends along a length of the downstream. Furthermore, while there was prior art 
	As claims 24-28 and 42 are directly/indirectly dependent on claim 21, they stand allowed for similar reasons.
	Regarding independent claim 29, the closest prior art of record is Ogawa (US6355126) in view of Mancini (US20040011454), which teaches a belt forming system comprising a first conveyor, a second conveyor that is the same plane as, parallel to, offset from and runs in the same direction as the upstream conveyor, a belt cutting system between the first and second conveyor, an arm, and first actuator of the arm, a holding component, and a third conveyor that is parallel to and offset relative to the second conveyor.
	However, Mancini does not disclose that a downstream end of the second conveyor extends along an upstream end of the third conveyor. Furthermore, while there was prior art of conveyors fulfilling the length limitation such as Tatara (US20100071844), they were lacking in one of the other conveyor positional limitations: for Tatara, feeding conveyor (16) and transfer conveyor (22) ran in opposite directions.
	As claims 30-31, 34-36 and 43 are directly/indirectly dependent on claim 21, they stand allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749